Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 11/30/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 11/29/2021.	
Claim Status
Claims 1-7, 9-17 and 19-22 are pending.
Claims 8 and 18 are canceled by Applicant.
Reasons for Allowance
Claims 1-7, 9-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a static 
Applicant combines the allowable subject matters in claim 8 into the claim 1, the most relevant prior art references (US 2018/0033793 A1 to Balakrishnan, written as Balakrishnan93 in combination of US 9,837,414 B1 to Balakrishnan, written as Balakrishnan14) substantially teach some of limitations in claim 1, but not the limitations of “the first source/drain region and the second source/drain region are arranged over the isolation layer and adjacent to the pillar” recited in claim 1 as indicated in the previous Non-Final Office Action dated on 11/29/2021. Therefore, the claim 1 is allowed.
Regarding claims 2-7, 9-13 and 21, they are allowed due to their dependencies of claim 1.
Regarding claim 14, similar to claim 1, Applicant combines the allowable subject matters in claim 18 into the claim 14, the most relevant prior art references (Balakrishnan93 in combination of Balakrishnan14) substantially teach some of limitations in claim 18, but not the limitations of “wherein a first source/drain region of the first complementary field-effect transistor is formed on an isolation layer comprised of a first dielectric material” as indicated in the previous Non-Final Office Action. Therefore, the claim 14 is allowed.
Regarding claims 15-17, 19-20 and 22, they are allowed due to their dependencies of claim 14.


	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/FARUN LU/Primary Examiner, Art Unit 2898